UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

RELX, INC. d/b/a LexisNexis USA,
and
SUBHASREE CHATTERJEE

Plaintiffs,
Case No.: 1:19-cv-01993-EGS
Vv.

KATHY A. BARAN,

in her Official Capacity,

Director of the California Service Center,
U.S. Citizenship and Immigration
Services, U.S. Department of

Homeland Security, ET AL.

Defendants.

Ne ee ee ee ee ee ee ee Se Se Se Se

 

PLAINTIFFS’ EXHIBIT 1
OF
AFFIDAVIT OF MAILING TO
U.S. ATTORNEY GENERAL
COMPLETE THIS SECTION ON DELIVERY

‘ Return Receipt (Form 3811) Barcode
A. Signature; ha

[Agent
_.. CdAddressee

 

AN VL rr

 

C. Date of Delivery

 

95490 ebb 4404 eles b574 73 Das delivery adaress afferent from tem 1? ives

| ” IEYES, enter delivery address below: + [JNo
7 Abid Rtoreasedzeneral di, aA .

 

950 Pennsylvania Ave., NW
| ene. DC 20530

 

yu 10-2019

 

 

3. Service Type: ~
[X] Certified Mail

 

 

2. Certified Mail (Form 3800) Article Number
| ,
| 9444 72bb 9904 @le3 bS?4 70

 

PS Form 3811, Facsimile, July 2015

   
  
 

| U.S. Postal Service®

| CERTIFIED MAIL® RECEIPT
Domestic Mail Only

USPS® ARTICLE NUMBER
F414 ?ebb 404 ebes b574 70

een erence information
NM 0

Domestic Return Receipt

   

 

Certified Mail Fee $ 2.80
Return Receipt (Hardcopy) $

Return Receipt(Electronic) $

Postage $

 

Total Postage and Fees $

Certified Mail Restricted Delivery $ k Zl Postmark

 

SerlAttorney General
950 Pennsylvania Ave., NW
Washington, DC 20530
US

 

Y7322.00387. Widtavence Information

it IANA AUUU CU

!
q
I
qj
v
5

 

 

 

 

 

 

 

 

 

 

 

 

' PS Form 3800, Facsimile, July 2015
